NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       DANIEL L. POULTER, Petitioner,

                                         v.

      THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

   ARIZONA DEPARTMENT OF GAME & FISH, Respondent Employer,

                  STATE OF ARIZONA, Respondent Carrier.

                              No. 1 CA-IC 15-0071
                               FILED 6-21-2016


                Special Action - Industrial Commission
                    ICA Claim No. 20132-600351
                    Carrier Claim No. W291303566
         The Honorable Layna Taylor, Administrative Law Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Maria A. Morlacci
Counsel for Respondent Employer and Respondent Carrier
Industrial Commission of Arizona, Phoenix
By Jason Porter
Counsel for Respondent

Daniel L. Poulter, Glendale
Petitioner



                     MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Randall M. Howe joined.


G O U L D, Judge:

¶1          Daniel L. Poulter (“Petitioner”) challenges the Administrative
Law Judge’s (“ALJ”) determination regarding the percentage of his
permanent impairment. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Petitioner worked for the Arizona Department of Game and
Fish as a wildlife habitat construction technician. While on the job in
December 2012, Petitioner injured his left ankle when he slipped on wet
rocks while stepping out of the heavy equipment he was operating.
Petitioner filed an industrial claim, and in August 2013 he received
temporary compensation and medical benefits from the State of Arizona,
Department Risk Management (the “Department”).

¶3            In October 2014, the Department terminated Petitioner’s
temporary benefits and designated his injury a permanent disability. The
Department authorized supportive medical maintenance benefits,
including continued office visits, medical supplies and medication, through
October 2016. Based on a physician evaluation, the Department determined
Petitioner had sustained a 13% permanent disability to his left ankle,
entitling him to a one-time payment of $19,803.68 in permanent disability
benefits. Petitioner requested a hearing, asserting the percentage the
Department assigned “doesn’t meet AMA [American Medical Association]
facts.”

¶4           The Industrial Commission held a hearing in March 2015, and
a subsequent hearing in May 2015. In July 2015, the ALJ issued her decision


                                    2
                   POULTER v. GAME & FISH/STATE
                        Decision of the Court

and findings and awarded Petitioner $19,803.68. Petitioner filed a Request
for Review, again asserting the level of his disability “was not in line with
AMA guidelines according to [his] understanding and reading of [the]
guidelines.” The ALJ affirmed the award and Petitioner appealed.

                               DISCUSSION

¶5            We will sustain the ALJ’s determination if it is reasonably
supported by the evidence, and evaluate the evidence in a light most
favorable to sustaining the award. Micucci v. Indus. Comm’n, 108 Ariz. 194,
195 (1972). For the following reasons, we find sufficient evidence supports
the ALJ’s decision.

¶6            During the March hearing, Petitioner stated he did not
understand how the 13% disability rating was calculated. The ALJ advised
Petitioner that the physician who calculated his disability rating specialized
in making such determinations, and that the court would require the
physician to testify at the next hearing to explain Petitioner’s rating.

¶7            During the May hearing, Dr. William Leonetti testified about
his examination of Petitioner, his review of Petitioner’s medical records,
and his use of the AMA Guides to the Evaluation of Permanent Impairment,
Sixth Edition, (the “Guides”) in determining Petitioner’s level of disability.
Dr. Leonetti also answered Petitioner’s questions regarding the Guides, and
he explained how he made his disability rating determination.

¶8            Petitioner argues, however, that the ALJ prohibited him from
asking “any medical questions of Dr. L[e]onetti due to the fact that [he] was
not a physician[.]” The record does not support this assertion. Petitioner
did cross-examine Dr. Leonetti regarding medical issues. Further, the ALJ
did not prohibit Petitioner from asking medical questions; rather, the court
instructed Petitioner that he could not testify as to his own medical opinions
and conclusions.

¶9             The record shows the ALJ considered all of the medical
evidence, including Dr. Leonetti’s written medical evaluation and his
testimony at the hearing. Both the evaluation and testimony showed that
Dr. Leonetti determined Petitioner to have a 10% impairment of his lower
left extremity (ankle) due to motion deficits and weakness, and an
additional 3% impairment due to nerve injury resulting in permanent loss
of sensation, for a total 13% impairment. Despite being advised of his right
to obtain his own medical expert, Petitioner did not submit any medical
evidence controverting Dr. Leonetti’s testimony. See Brooks v. Indus.
Comm’n, 24 Ariz. App. 395, 399 (1975) (stating that petitioner has


                                      3
                  POULTER v. GAME & FISH/STATE
                       Decision of the Court

responsibility to present evidence and prove his position by a
preponderance of the evidence).

¶10           Accordingly, we conclude that reasonable evidence supports
the ALJ’s decision.

                            CONCLUSION

¶11        For the reasons stated above, we affirm the ALJ’s Decision
Upon Review.




                               :AA




                                     4